Citation Nr: 0308954	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
muscle, joint, and bone pain; short-term memory loss; and 
headaches, claimed as manifestations of undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.    

3.  Entitlement to service connection for a nervous 
condition.    

4.  Entitlement to service connection for vision problems.  

5.  Entitlement to service connection for chemical 
sensitivity.  

6.  Entitlement to service connection for sleep difficulties.  

7.  Entitlement to service connection for fibromyalgia.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978 and from September 1990 to June 1991.  He served 
in Southwest Asia from November 18, 1990, to May 14, 1991, 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for muscle, joint, and bone pain; short term 
memory loss; and headaches, claimed as manifestations of 
undiagnosed illness; and denied entitlement to service 
connection for chronic fatigue syndrome and a nervous 
condition.

The RO had previously denied service connection for chronic 
fatigue syndrome and a nervous condition as not well grounded 
in an April 1999 rating decision.  However, because this 
decision became final during the period beginning on July 14, 
1999, and November 2000, the claims were readjudicated as if 
the denial had not been made.  Therefore, there is no 
requirement that the veteran submit new and material evidence 
to reopen these claims.  

Likewise, the claims for service connection for vision 
problems, chemical sensitivity, sleep difficulties, and 
fibromyalgia were denied as not well grounded in a June 2000 
rating action.  That determination was not appealed.  The 
claims were readjudicated in a September 2002 rating action, 
following the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), and are the subject of the REMAND herein.  


FINDINGS OF FACT

1.  In rating action dated in April 1999, the RO found that 
new and material evidence had not been submitted to reopen 
claims for service connection for muscle, joint, and bone 
pain; short-term memory loss; and headaches, claimed as 
manifestations of undiagnosed illness.  The RO properly 
notified the veteran of that decision, and he did not perfect 
an appeal.

2.  Since the April 1999 rating action, evidence bearing 
directly and substantially on the claims, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claims has been submitted.


CONCLUSION OF LAW

The evidence submitted since the RO's April 1999 decision 
denying the petition to reopen claims for service connection 
for muscle, joint, and bone pain; short term memory loss; and 
headaches, claimed as manifestations of undiagnosed illness, 
is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
muscle, joint, and bone pain; short-term memory loss; and 
headaches, claimed as manifestations of undiagnosed illness

A.  Factual Background

The service medical records from the veteran's period of 
service from September 1990 to June 1991 show that in October 
1990, he complained of a left-sided headache.  In November 
1990, he was seen for complaints of pain and stiffness in the 
left shoulder and left side of the neck.  The assessment was 
left trapezius strain.  The veteran also complained of left 
ankle pain in November 1990.  The assessment was contusion of 
the left foot.  In January 1991, the veteran was treated for 
myofascial low back pain.  The April 1991 separation report 
revealed no clinical abnormalities, but back pain and 
periodic numbness of the right hip were noted.  A May 1991 
follow up record indicated that the veteran continued to 
experience low back pain.  

In August 1996, the veteran filed for VA compensation, 
claiming memory loss, headaches, and joint pain, as symptoms 
of Gulf War syndrome, and claims of a head injury and 
multiple fractures due to a motor vehicle accident in June 
1994.  In conjunction with the claims, medical records from 
Dr. Lee and Dr. Arbital dated from June 1994, were requested 
by the RO in September 1996.  

Records from Dr. Lee show that the veteran was hospitalized 
in June 1994 following a motor vehicle accident, in which his 
car struck and tree and he was not wearing a seatbelt.  He 
sustained closed head trauma and multiple fractures, 
including the ribs, pelvis, right thumb, and right femur.  
The discharge report indicated that the veteran made good 
overall recovery from the head injury, and had no significant 
neurological residuals, in spite of a history of several 
prior concussions.  

In 1995, the veteran underwent private neuropsychological 
evaluation.  A history of the June 1994 accident which 
resulted in loss of consciousness and multiple fractures was 
noted.  The report stated that since the 1994 accident, the 
veteran had experienced muscle spasms in the face and left 
calf, low back pain, and headaches followed by fatigue.  He 
denied experiencing headaches prior to the accident.  The 
report indicated that the veteran believed he was afflicted 
with "Desert Storm Syndrome," manifested by memory loss and 
cognitive deficits.  Neuropsychological testing revealed mild 
levels of cerebral impairment.  

In June 1996, the veteran was seen by Dr. Lee.  He complained 
of experiencing memory loss.  Assessments which included 
occasional headaches and dizziness were made.  A July 1996 
report from Dr. Lee revealed that the veteran was upset that 
he could not function as he could before the accident, and he 
requested medication for depression.  At that time, the 
veteran also complained that he was tired all of the time and 
of anxiety, depression, and memory and organizational 
deficit.  When seen in August 1996, the veteran complained of 
fatigue and headaches, knee soreness, decreased memory.  It 
was noted at that time that the veteran also had a history of 
Persian Gulf service, involving missile attacks and oil 
fires.  He indicated that he wished to continue with physical 
therapy, because without it, his joints became stiff and 
painful.  A September 1996 record reflects that the veteran 
complained of a weird feeling behind the neck, which began 
when he took a nerve agent pill during Desert Storm service 
and continued thereafter.  

A VA general medical examination was conducted in November 
1996 at which time the veteran complained of memory loss.  
The examiner noted in the history that whatever complaints of 
symptoms the veteran had as a result of his Gulf War service 
were aggravated by the 1994 accident, which resulted in 
significant headaches, memory loss and aches and pains all 
over the body.  Diagnoses of: (1) post-traumatic organic 
brain syndrome, due to head-trauma sustained in an auto 
accident, with significant impaired recall; (2) post-
traumatic headache; (3) depression, and (4) multiple muscle 
and bone pains, probably the result of old trauma, were made.  

A VA neurological examination was conducted in January 1997.  
The history indicated that since the 1994 accident, the 
veteran complained of memory problems, chronic headaches and 
dizzy spells with occasional blackouts.  An assessment of 
post-traumatic encephalopathy characterized by chronic daily 
headaches, dizziness, and memory difficulties was made.  More 
detailed neuropsychological testing was recommended.  

In a May 1997 rating action, the RO denied claims of 
entitlement to service connection memory loss, headaches, and 
joint pain due to undiagnosed illness.  The veteran was 
advised of that determination by the RO in May 1997 and did 
not appeal it.  

VA records reflect that the veteran was seen in March 1997 at 
which time he stated that since his return from Gulf War 
service in 1991, he experienced symptoms including short-term 
memory loss and back and neck pain.  A record of a March 1997 
VA neuropsychological evaluation was received in April 1997, 
but apparently was not of record or considered in the May 
1997 rating action.  Diagnoses of dysthymic disorder and 
personality factors, affecting recovery from motor vehicle 
accident were made.  

In February 1998, the veteran filed a new claim for 
conditions consisting of joints, muscle, and bone pain; 
headaches; fatigue; short-term memory loss; nerves and 
headaches, claimed as a result of Gulf War syndrome.   

A VA examination for chronic fatigue syndrome was conducted 
in October 1998.  The veteran complained of short-term memory 
impairment, diffuse joint aching, trouble sleeping and 
exhaustion.  He reported that these symptoms began before his 
1994 accident, but increased thereafter.  Diagnoses of 
depression with several somaticized symptoms and no objective 
evidence of musculoskeletal disease were made.  

In an April 1999 rating action, the RO determined that new 
and material evidence had not been submitted with which to 
reopen claims of entitlement to service connection for 
muscle, joint, and bone pain; short-term memory loss; and 
headaches.  The veteran was notified of this decision and of 
his appellate rights by letter dated April 23, 1999.  He 
submitted a notice of disagreement to the RO in January 2000.  
A statement of the case was issued in March 2000.  However, 
the veteran did not submit a timely substantive appeal.  His 
VA Form 9 was not received until December 27, 2000. 

VA records dated in 1998 and 1999 reflect that the veteran 
was seen for a sleep disorder.  A November 1998 record shows 
that he complained of nonrestorative sleep dating to 1991 
after he returned from Persian Gulf service which was 
aggravated following a 1994 car accident.  Impressions of 
symptoms of nonrestorative sleep and depression and some 
PTSD, contributing, were made.  In April 1999, the veteran 
was seen for complaints of a 9-year history of pain and 
numbness in the left foot, assessed as peripheral neuropathy 
and onychomycosis.  A July 1999 record included an impression 
of non-restorative sleep, probably secondary to fibromyalgia.  
It was also noted that the symptoms appeared to fit a 
diagnosis of chronic fatigue syndrome.   

In July 1999, VA medical records were received which included 
the veteran's September 1996 Persian Gulf Registry 
examination at which time he complained of headaches, memory 
loss, joint pain, and fatigue since May 1991.  A history of 
the 1994 auto accident was noted.  The record showed that the 
veteran attributed the headaches and memory loss to taking 
medication for neurotoxin during the Gulf War.  Assessments 
of headache history suggestive of post-traumatic headache and 
memory impairment, suggestive of post-traumatic headache were 
made.  

A September 2000 VA record reflects that the veteran 
presented with complaints of arthralgia, radicular symptoms, 
and chronic fatigue syndrome by history, as well as symptoms 
of headaches and memory loss.  He gave a history of events 
which occurred during his Gulf War service including: 
exposure to oil fires, spilling a toxic chemical on himself, 
and guarding munitions with depleted uranium and silk worm 
missiles.  It was noted that the veteran had been involved in 
automobile accidents in 1974 and 1994.  A provisional 
diagnosis of multiple undiagnosed illnesses, post gulf war 
was made.  

Also in September 2000, the veteran underwent a VA 
neuropsychological evaluation.  It is not clear whether this 
included a review of the claims folder, or was primarily 
based on a history provided by the veteran.  The veteran 
indicated that all of his problems, including chronic pain, 
and muscle/joint problems, started after the Persian Gulf War 
and reported during that time, being exposed to chemicals he 
believed were toxic.  The examiner indicated that the 
veteran's cognitive functioning was being impacted by a 
possible organic factor (such as his reported exposure to 
chemicals during service) and functional factors such as 
psychiatric symptoms.  In November 2000, an addendum was 
added by the neuropsychologist who opined that it was at 
least as likely as not that the veteran's cognitive 
difficulties were related to his exposure to toxic chemicals 
in the Persian Gulf War.  


B.  Legal Analysis  

i.  Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In any event, 
based on the favorable decision discussed below, any failure 
in VA's duty to notify and assist the veteran regarding his 
claims for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



ii.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317.  Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that:

(1) became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2001) (implementing 38 U.S.C.A. § 1117); see 
also 66 Fed. Reg. 56,614-56,615 (November 9, 2001) ) 
(codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered "chronic."  Id.

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 2001" 
and adding, in its place, December 31, 2006". 66 Federal 
Register 56,614-56,615 (November 9, 2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 2001.  

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claims of 
entitlement to service connection for muscle, joint, and bone 
pain; short term memory loss; and headaches, claimed as 
manifestations of undiagnosed illness

In an April 1999 rating action, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for memory loss, headaches, and joint pain 
due to undiagnosed illness.  That rating action represents 
the most recent final decision regarding this claim.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, 
the Board must review the evidence submitted since the April 
1999 decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran's claimed symptoms may be attributable 
to his Persian Gulf service.

The September to November 2000 VA medical records constitute 
both new and material evidence.  These records reflect that 
the veteran gave a history of Gulf War service and was seen 
for complaints including arthralgia, radicular symptoms, 
memory loss and headaches, for which a provisional diagnosis 
of multiple undiagnosed illness post gulf war was made.  It 
is not entirely clear whether this diagnosis was made by on a 
history as reported by the veteran or whether all or some of 
his claim was also reviewed.  However, a history of the 
veteran's 1994 automobile accident was also noted in those 
records.  

The September to November 2000 VA medical records are new, in 
that they were not of record at the time of the RO's April 
1999 decision.  They are also material, in that they 
represent evidence which at least suggest the possibility of 
an etiological link between the veteran's Persian Gulf 
service and his claimed symptoms, which were previously only 
attributed to a post-service automobile accident.  This 
evidence bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, upon consideration of the totality of the 
evidence both of record prior to and following the RO's April 
1999 decision, the Board concludes that new and material 
evidence has been submitted.  The claims are therefore 
reopened. 




ORDER

New and material evidence has been submitted with which to 
reopen the claim of entitlement to service connection for 
muscle, joint, and bone pain; short-term memory loss; and 
headaches, claimed as manifestations of undiagnosed illness.  


REMAND

Entitlement to service connection for muscle, joint, and bone 
pain; short term memory loss; and headaches

At this point, the record contains conflicting evidence 
regarding whether or not the veteran's claimed muscle, joint, 
and bone pain; short term memory loss; and headaches, are 
attributable to manifestations of undiagnosed illness 
resulting from his Persian Gulf service or are related to 
some other cause, namely his 1994 automobile accident.  In 
order to clarify the matter, a VA examination should be 
conducted to include a comprehensive review of the veteran's 
claims folder.  

Entitlement to service connection for chronic fatigue 
syndrome and for a nervous condition

The evidence in this case reveals that a during an October 
1998 VA examination, the veteran complained of short-term 
memory impairment, diffuse joint aching, diarrhea, trouble 
sleeping, and exhaustion.  He reported that these symptoms 
began before his 1994 accident, but increased thereafter.  
Diagnoses which included of depression with several 
somaticized symptoms were made.  A July 1999 record, included 
an impression of non-restorative sleep, probably secondary to 
fibromyalgia and it was noted that the symptoms appeared to 
fit a diagnosis of chronic fatigue syndrome.  

Finally, most recently in September 2000, the veteran 
underwent a VA neuropsychological evaluation at which time he 
indicated that all of his problems, including chronic pain, 
and muscle/joint problems, started after the Persian Gulf War 
and reported during that time, being exposed to chemicals 
that he believed were toxic.  The examiner indicated that the 
veteran's cognitive functioning was being impacted by a 
possible organic factor (such as his reported exposure to 
chemicals during service) and functional factors such as 
psychiatric symptoms.  In November 2000, an addendum was 
added by the neuropsychologist who opined that it was at 
least as likely as not that the veteran's cognitive 
difficulties were related to his exposure to toxic chemicals 
in the Persian Gulf War.

As to both the claimed chronic fatigue syndrome and nervous 
condition, the current diagnoses are unclear as is the 
etiology of each condition.  Specifically, again it is not 
clear whether the conditions, if definitively diagnosed, are 
related to service, are components of possible undiagnosed 
illness due to Persian Gulf service, or are etiologically 
unrelated to service, and might be attributable to some other 
factor such as his 1994 automobile accident.  VA has a duty 
to obtain a medical opinion when such opinion is necessary to 
make a decision on the claim and the Board concludes that 
this action is necessary in this case, as regards these two 
claims.  38 U.S.C.A. § 5103A(d) (West 2002).  

Additional records, including the veteran's service medical 
records from his first period of active duty and his Social 
Security Administration (SSA) records, should also be 
obtained on remand.

Service connection for vision problems, chemical sensitivity, 
sleep difficulties and fibromyalgia 

The claims for service connection for vision problems, 
chemical sensitivity, sleep difficulties and fibromyalgia 
were denied as not well grounded in a June 2000 rating 
action.  That determination was not appealed.  The claims 
were readjudicated on the merits in a September 2002 rating 
action, following the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran, through his 
representative, expressed disagreement with that decision in 
March 2003.  No statement of the case (SOC) has been provided 
on this issue.  Although the RO included these issues in a 
Supplemental Statement of the Case (SSOC) dated in January 
2003, this is not sufficient, and moreover, it pre-dated the 
NOD.  See 38 C.F.R. § 19.31(a) (In no case will an SSOC be 
used to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the SOC).  

In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, a remand is required in order to accord 
due process.  

Accordingly, this case is REMANDED for the following:

1.  Contact the National Personnel Records 
Center, or any other appropriate source, 
and request copies of the veteran's 
complete service medical records from his 
period of active duty from August 1974 to 
August 1978.  

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for VA 
psychiatric, neurological, and 
orthopedic examinations, as well as an 
appropriate examination to assess any 
chronic fatigue syndrome.  The claims 
file and a copy of this remand must be 
reviewed by the examiners.  The 
examiners should indicate in the report 
that the claims file was reviewed.  

The veteran claims that symptoms 
including (1) muscle joint and bone 
pain; (2) short term memory loss and (3) 
headaches constitute symptoms of 
undiagnosed illness attributable to his 
Persian Gulf service.  The veteran has 
also claimed entitlement to service 
connection for (4) chronic fatigue 
syndrome and for (5) a nervous disorder, 
which may also be components of 
undiagnosed illness.  A complete history 
of factors and events which occurred 
during his Gulf War service and which 
the veteran believes may have 
contributed to his claimed undiagnosed 
illness should be documented.  (Evidence 
on file shows that such factors include: 
exposure to oil fires, spilling a toxic 
chemical on himself and guarding 
munitions with depleted uranium and silk 
worm missiles).  The examiners should 
also carefully review the medical 
records pertaining to the veteran's 1994 
automobile accident.

(a)  The psychiatric examiner should 
specifically indicate whether or not any 
psychiatric or memory problems are 
symptoms of a diagnosed disability or 
are attributable to an undiagnosed 
illness.  All necessary tests in order 
to determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications 
of psychiatric or memory problems that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by psychiatric or memory 
problems had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
oil fires.

(b)  The neurological examiner should 
specifically indicate whether or not any 
headaches or memory problems are 
symptoms of a diagnosed disability or 
are attributable to an undiagnosed 
illness.  All necessary tests in order 
to determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications 
of headaches or memory problems that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by headaches or memory 
problems had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
oil fires.

(c)  The orthopedic examiner should 
specifically indicate whether or not any 
joint, muscle, or bone problems are 
symptoms of a diagnosed disability or 
are attributable to an undiagnosed 
illness.  All necessary tests in order 
to determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications 
of joint, muscle, or bone problems that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by joint, muscle, or bone 
problems had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
oil fires.

(d)  The examiner assessing chronic 
fatigue syndrome should specifically 
indicate whether or not any fatigue is a 
symptom of a diagnosed disability, i.e., 
chronic fatigue syndrome, or is 
attributable to an undiagnosed illness.  
All necessary tests in order to 
determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications 
of fatigue that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by fatigue had its onset 
during active service or is related to 
any in-service disease or injury, 
including exposure to oil fires.

The examiners must provide comprehensive 
reports including complete rationales 
for all conclusions reached.  

4.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims for 
service connection for muscle, joint, and 
bone pain; short term memory loss; and 
headaches, claimed as manifestations of 
undiagnosed illness, and service 
connection for chronic fatigue syndrome 
and a nervous disorder, also claimed as 
manifestations of undiagnosed illness, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

8.  Review the veteran's claims for service 
connection for vision problems, chemical 
sensitivity, sleep difficulties, and 
fibromyalgia and, if the determination 
remains adverse to the veteran, furnish him a 
Statement of the Case (not a Supplemental 
Statement of the Case) on these claims to the 
veteran and his representative.  Notify them 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of these issues and secure 
appellate review by the Board.  Thereafter, 
these claims are to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



